J-A13039-18

                                2018 Pa. Super. 242

 JEFFREY S. ZEHNER,                       :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 ERIKA L. ZEHNER                          :         No. 1645 WDA 2017

                Appeal from the Order Entered October 6, 2017
              in the Court of Common Pleas of Allegheny County,
                    Civil Division at No(s): FD-11-6066-002

BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

OPINION BY MUSMANNO, J.                             FILED AUGUST 31, 2018

     Jeffrey S. Zehner (“Husband”) appeals from the Order directing the

modification of a qualified domestic relations order (hereinafter the “2015

QDRO”) that Husband and his ex-wife, Erika L. Zehner (“Wife”), had entered

into to effectuate the equitable distribution of Wife’s Pennsylvania State

Employees’ Retirement System (“PSERS”) pension. We affirm.

     Husband and Wife married in July 1991.         They separated in January

2011, shortly after which Wife filed a Divorce Complaint. Eventually, on July

29, 2014, the parties executed a Consent Order of Court for Equitable

Distribution (hereinafter the “Consent Order”).

     The Consent Order sets forth the overall scheme of distribution at

Paragraph 2; providing, in relevant part, that “Husband shall receive 55% of

the non-retirement assets and Wife shall receive 45% of the non-retirement
J-A13039-18


assets.    The parties shall equally divide the marital portion[1] of their

respective retirement assets.” Consent Order, 7/29/14, ¶ 2 (emphasis and

footnote added). Concerning retirement assets, the Consent Order provides

that Husband shall retain “50% of the marital portion of” his retirement plan,

and 100% of the non-marital portion of his plan. Id. ¶ 3(g). Likewise, the

Consent Order provides that Wife shall retain “50% of the marital portion of”

her PSERS pension, and 100% of the non-marital portion of her pension. Id.

¶ 4(b). The Consent Order provides that “Husband shall receive 50% of the

marital portion of Wife’s PSERS pension … to be divided by [QDRO] prepared

by Wife’s counsel.” Id. ¶ 3(h) (emphasis added). Notably to this appeal, the

Consent Order provides that the coverture fraction pertaining to Wife’s

pension (hereinafter “Wife’s coverture fraction”) “shall be determined as

follows: the numerator shall be the Date of Marriage through the Date of

Separation; the denominator shall equal the amount of [Wife’s] service,

through the date of separation.” Id. ¶ 4(b)(3).

       On January 8, 2015, the trial court entered the 2015 QDRO, which

effectuated the equitable distribution of Wife’s pension, employing Wife’s

coverture fraction contained in the Consent Order.          Importantly, the

application of Wife’s coverture fraction resulted in Husband receiving 50% of

the marital portion of Wife’s pension, as well as 50% of Wife’s non-marital

____________________________________________


1The Consent Order does not define the terms “marital property” or “marital
portion.”


                                           -2-
J-A13039-18


pension monies.2 Concerning the equitable distribution of Husband’s 401-k

retirement plan, Wife received 50% of the marital portion of this asset; she

did not receive any non-marital portion. The trial court then entered a Divorce

Decree on February 13, 2015.

       Approximately two years later, on February 23, 2017, Wife filed a

Petition for special relief (hereinafter “Wife’s Petition”). Therein, she asserted

that the language in the Consent Order concerning the denominator of Wife’s

coverture fraction was incorrect,3 contrary to the parties’ intent, and resulted

in an inequitable distribution of her non-marital monies. Accordingly, Wife

____________________________________________


2 However, the 2015 QDRO also provides that “[f]ifty percent (50%) of the
marital property component of [Wife’s] retirement benefit is to be allocated to
[Husband] for the purpose of equitable distribution of this marital asset.”
2015 QDRO Stipulation and Agreement, 1/8/15, ¶ 6(c) (emphasis added).

3 The language of Wife’s coverture fraction concerning the denominator (i.e.,
“the amount of [Wife’s] service, through the date of separation[,]” Consent
Order, 7/29/14, ¶ 4(b)(3) (emphasis added)) differs from the statutory
language concerning this component of the definition of “marital property,”
found in the Divorce Code. See 23 Pa.C.S.A. § 3501. Subsection 3501(c),
governing equitable distribution of defined benefit retirement plans (such as
Wife’s pension), provides, in relevant part, as follows:

    The denominator of the coverture fraction shall be the number of
    months the employee spouse worked to earn the total benefit and the
    numerator shall be the number of such months during which the
    parties were married and not finally separated.

Id. § 3501(c)(1) (emphasis added); see also Hayward v. Hayward, 808
A.2d 232, 237 (Pa. Super. 2002) (stating that “[a] coverture fraction is
calculated by determining the ratio of the length of marriage to the number
of years of employment. The numerator of the fraction is the marital period
of the employee-spouse’s participation in the pension plan; the fraction
denominator is the total period of time during which the employee-spouse
accrued benefits.” (citation and emphasis omitted)).
                                           -3-
J-A13039-18


asked the trial court to schedule conciliation and enter an amended QDRO

containing   the   correct   coverture    fraction.   Husband    objected     in   a

Memorandum of Law ordered by the trial court. Therein, he argued that the

court could not (a) modify the Consent Order and the 2015 QDRO years after

they had become final; (b) vacate or open the parties’ final Divorce Decree;

or (c) alter the parties’ negotiated agreement, as reflected in the Consent

Order.

      The trial court conducted a hearing on the matter on September 15,

2017 (hereinafter the “Hearing”). By an Order entered on October 6, 2017

(hereinafter “Petition for Relief Order”), the trial court granted Wife’s Petition

and directed the parties to execute an amended QDRO, employing the

coverture fraction set forth in 23 Pa.C.S.A. § 3501(c)(1), supra.

      The Petition for Relief Order provides, in relevant part, as follows:

      Husband did not dispute that [Wife’s] coverture fraction utilized
      provided him with 50% of the marital portion of Wife’s pension
      and 50% of her post-separation (non-marital) pension. Husband
      contended that he was aware that [Wife’s] coverture fraction
      awarded him a portion of Wife’s non-marital pension and that any
      error made was unilateral. He further argued that th[e trial c]ourt
      could not now reopen the parties’ [D]ivorce [D]ecree to modify
      the Consent Order or the [2015] QDRO.

            [Following the H]earing …[,] [and u]pon review of the
      record, including the evidence and testimony introduced at the
      Hearing, and the law, the [trial c]ourt believes Wife’s Petition
      should be granted. Among other reasons, the following language
      in the Consent Order and [the 2015] QDRO[,] pertaining to
      [Wife’s] coverture fraction to be used to determine the mar[it]al
      portion of Wife’s PSERS pension[,] constitutes a fatal defect
      apparent on the face of the record, permitting this [c]ourt to open
      the parties’ [D]ivorce [D]ecree and modify the foregoing
      [language]: “through the date of separation” (the “Defective

                                         -4-
J-A13039-18


        Language” [– i.e., Wife’s coverture fraction]). Consent Order at
        ¶ [4(b)(3) (emphasis added by the trial court)]; see also
        Hayward [], 808 A.2d [at] 235-36 … [(where incorrect coverture
        fraction language used in the parties’ QDRO granted the wife 50%
        of the husband’s entire pension (including both marital and non-
        marital monies), holding that this constituted a fatal defect on the
        face of the record under the circumstances, which gave the trial
        court the authority to grant husband’s petition for special relief
        (that he had filed nearly 6 years after the QDRO) and modify the
        faulty QDRO language to comport with the parties’ consent order,
        which granted wife only 50% of the marital portion of husband’s
        pension)]; 23 Pa.C.S. § 3332.[4]

               Simply put, the [trial c]ourt finds that the plain language of
        the Consent Order was designed to divide the “marital” portions
        of the parties’ assets.       The Defective Language utilized to
        determine [Wife’s] coverture fraction applicable to Wife’s pension
        is not consistent with any reasonable attempt to calculate a
        portion of property meeting any reasonable definition of “marital.”
        Use of the Defective Language clearly results in an award of more
        than that portion of Wife’s pension earned during the parties’
        marriage. Husband acknowledges as much, and such language is
        clearly not supported by the law. See 23 Pa.C.S. § 3501; see




____________________________________________


4   Section 3332 of the Divorce Code provides, in relevant part, that

        [a] motion to open a decree of divorce or annulment may be made
        only within the period limited by 42 Pa.C.S. § 5505 (relating to
        modification of orders) and not thereafter. … A motion to vacate a
        decree or strike a judgment alleged to be void because of … a fatal
        defect apparent upon the face of the record must be made within
        five years after entry of the final decree.

23 Pa.C.S.A. § 3332 (emphasis added); see also 42 Pa.C.S.A. § 5505
(providing that generally, “a court … may modify or rescind any order within
30 days after its entry, … if no appeal from such order has been taken or
allowed.”). In the instant case, Wife filed Wife’s Petition within five years of
the February 13, 2015 Divorce Decree.
                                           -5-
J-A13039-18


        also Hayward, 808 A.2d at 237.[5]

               The above conclusion finds further support from evidence
        elicited during the Hearing. Both parties proposed that the marital
        portions of their respective retirement accounts be equally divided
        in their first and second Marital Asset and Liability Statements
        ([collectively, the] “MAL”).[6] This issue was agreed upon from the
        beginning and[,] therefore[,] never negotiated or discussed again.
        At no time did Husband propose that he receive a portion of Wife’s
        non-marital pension, or that Wife’s retirement asset be treated
        differently than his own. Husband’s own testimony – assuming it
        is credible – reveals that even he is aware that the Defective
        Language, if permitted to stand, grants him a non-marital portion
        of Wife’s PSERS pension. Husband testified that marital assets
        are assets accumulated during the marriage. He acknowledged
        that marital assets do not include assets acquired
        post[-]separation. He further acknowledged that the proposed
        distribution orders and Consent Order recited, over and over, that
        he was entitled to 50% of the marital portion of Wife’s pension.
        Finally, he acknowledged that the Consent Order did not define
        marital property. Despite this understanding, Husband testified
        that the marital portion of Wife’s pension was to be defined by use
        of the Defective Language.           He further testified that he
        researched[,] on PSERS’s website[,] the coverture fraction
        applicable to Wife’s PSERS pension set forth in the proposed
____________________________________________


5   The trial court is citing to the following portion of the Hayward decision:

      Moreover, the [] QDRO, by granting [w]ife half of [h]usband’s entire
      military pension, contravenes Pennsylvania law. “The amount of
      pension funds accrued during marriage is marital property and
      subject to equitable distribution.” Endy [v. Endy], 603 A.2d [641,]
      643 [(Pa. Super. 1992)]. Correspondingly, pension benefits accruing
      prior to [the] date of marriage and after [the] date of final separation
      are not subject to equitable distribution.          See id. at 644.
      Accordingly, by distributing portions of [h]usband’s pension that
      accrued prior to the marriage and after separation, the [] QDRO does
      not only violate the terms of the consent order but also violates
      Pennsylvania law.

Hayward, 808 A.2d at 237.

6The trial court explained that the MAL “valued Wife’s retirement ‘less Wife’s
post-separation contributions.’” Trial Court Opinion, 1/9/18, at 3 n.1.
                                           -6-
J-A13039-18


      [c]onsent [o]rder; and as a result of his independent research, he
      understood that the proposed order awarded him a non-marital
      share of Wife’s pension.

             The plain language of the Consent Order[,] as well as the
      other evidence introduced at the Hearing, including Husband’s
      testimony, thus reveal that a fatal defect appears on the face of
      the record here: the parties were to equally divide the marital
      portions of their retirement assets, and the Defective Language
      prevents said distribution. Accordingly, the [c]ourt grants Wife’s
      [P]etition. The parties are directed to execute an amended QDRO
      which utilizes a coverture fraction consistent with 23 Pa.C.S.
      § 3501.

Petition for Relief Order, 10/6/17, at 3-5 (bold emphasis in original, italicized

emphasis and footnotes added). Importantly to this appeal, the trial court did

not vacate the parties’ Divorce Decree in the Petition for Relief Order, or

thereafter.

      Husband timely filed a Notice of appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of errors complained of on appeal. The

trial court then issued a Rule 1925(a) Opinion.

      Husband now presents the following issues for our review:

      1. Did the trial court err by ordering the modification of an [O]rder
         31 months after it had become final by operation of 42 Pa.C.S.
         § 5505 and 23 Pa.C.S. § 3332?

      2. Did the trial court err by ordering [that] an amended QDRO be
         entered when the trial court failed to vacate the [D]ivorce
         [D]ecree?

      3. Did the trial court err by ordering [that] an amended QDRO be
         entered when the trial court had lost jurisdiction to enter a
         modified QDRO?

      4. Did the trial court err by finding a fatal defect appeared on the
         face of the record[,] pursuant to 23 Pa.C.S. § 3332[,] when the
         pertinent language of the two relevant operative [O]rders was
         identical?
                                      -7-
J-A13039-18



     5. Did the trial court’s [O]rder to execute an amended QDRO[,]
        that differed in a single respect from the parties’ negotiated
        settlement[,] violate Husband’s due process rights under the
        United States and Pennsylvania [C]onstitutions?

     6. Did the trial court err by relying on evidence elicited at [the]
        [H]earing[,] after the subject [O]rders had been entered[,] to
        determine that a fatal defect appeared on the face of the
        record?

Brief for Husband at 3-4 (some capitalization omitted).

     Like Husband, we address his first four issues simultaneously, as they

are related. The main thrust of Husband’s argument is that the trial court

lacked jurisdiction to address Wife’s Petition, where modification of the 2015

QDRO was not authorized under 23 Pa.C.S.A. § 3332 or 42 Pa.C.S.A. § 5505.

See Brief for Husband at 7-11.

     We are guided by the closely-related Hayward decision, wherein the

panel observed that,

     [t]ypically, a court may modify an order within thirty days after
     its entry, according to [42 Pa.C.S.A. § 5505] ….

                                 ***

          In Stockton v. Stockton, 698 A.2d 1334, 1337 (Pa. Super.
     1997), we concluded [that] section 5505 applies to petitions to
     modify QDROs. We stated:

          The lower court’s authority under 42 Pa.C.S.A. § 5505 to
          modify or rescind an order is almost entirely
          discretionary; this power may be exercised sua sponte,
          or may be invoked by a request for reconsideration filed
          by the parties, and the court’s decision to decline to
          exercise such power will not be reviewed on appeal.

          Although 42 Pa.C.S.A. § 5505 gives the trial court broad
          discretion, the trial court may consider a motion for

                                    -8-
J-A13039-18


            reconsideration only if the motion is filed within thirty
            days of the entry of the disputed order. After the
            expiration of thirty days, the trial court loses its broad
            discretion to modify, and the order can be opened or
            vacated only upon a showing of extrinsic fraud, lack of
            jurisdiction over the subject matter, a fatal defect
            apparent on the face of the record or some other
            evidence of extraordinary cause justifying intervention
            by the court.[7]

        Id. (emphasis added) (citations and quotation marks omitted).
        Absent an allegation of extrinsic fraud or other extraordinary
        cause, the trial court does not have jurisdiction to grant a petition
        to modify a QDRO if such petition was filed more than thirty days
        from the date the QDRO was entered. Id. at 1338.

Hayward, 808 A.2d at 235 (footnote added); see also Melton v. Melton,

831 A.2d 646, 651 (Pa. Super. 2003). “[E]xtraordinary circumstances exist

where there is a fatal defect apparent on the face of the record.” Hayward,
808 A.2d at 236 (quoting Stockton, 698 A.2d at 1337).

        Significantly, the Hayward Court went on to hold that

        the trial court erred by failing to modify the 1995 QDRO to
        comport with the consent order entered into by the parties in
        1989. Although [h]usband filed his motion for special relief almost
        six years after entry of the 1995 QDRO [(and fourteen years after
        the parties’ divorce decree)8], extraordinary circumstances exist
        since there is a fatal defect on the face of the record, i.e., the 1995
        QDRO utilizes an improper coverture fraction that has the effect
        of granting [w]ife 50% of [h]usband’s entire military pension
        rather than 50% of the marital portion of his pension[,] as agreed
        to by the parties in the 1989 consent order[,] and as provided by
        Pennsylvania law.



____________________________________________


7 Notably, the italicized language employs the language of 23 Pa.C.S.A.
§ 3332, though not identified as such in Hayward.

8   The Hayward Court did not open or vacate the divorce decree.
                                           -9-
J-A13039-18


Hayward, 808 A.2d at 236 (footnote added, emphasis in original).

Accordingly, the panel reversed the trial court’s order denying husband’s

motion for special relief, and “remand[ed] for proper calculation of the marital

portion of [h]usband’s pension benefits to which [w]ife is entitled under the

consent order.” Id. at 237.

      Husband herein argues that the trial court lacked jurisdiction to grant

the relief requested in Wife’s Petition, since the court failed to vacate the

Divorce Decree, and had no authority to open the Decree. Brief for Husband

at 10; see also id. at 7 (asserting that “the [t]rial [c]ourt failed to abide by

the constraints of Section 3332 when it failed to vacate the Decree (its only

available remedy)[.]”). According to Husband, “Wife’s right to the portion of

her PSERS retirement that was awarded to Husband[,] by operation of the

Consent Order and [2015] QDRO[,] was extinguished with the entry of the

Decree, so vacating the Decree was necessary to consider that claim.” Id. at

10 (citing Justice v. Justice, 612 A.2d 1354, 1357 (Pa. Super. 1992) (stating

that “a divorce decree [that has become final] must be either vacated or

opened in order for the trial court to consider [a party’s] economic claims”

arising from the marriage)).

      Husband    further   contends    that,   contrary   to   the   trial   court’s

determination,

      Hayward[,] is inapposite to the instant case because the key
      underlying fact (i.e.[,] the source of the definition of “marital
      portion”) is factually distinct from the instant case. In the instant
      case, the parties did not borrow any definition of “marital portion,”
      be it from case law or statute, but defined that term for

                                      - 10 -
J-A13039-18


       themselves in the Consent Order and again in the [2015] QDRO.
       … The [2015] QDRO entered utilized precisely the definition of
       the marital portion to which the parties had agreed when they
       executed the Consent Order. … Therefore, unlike in Hayward,
       the two relevant [O]rders [in this case] are consistent with one
       another[,] so there is no fatal defect on the face of the record
       owing to “mistakes made by the court or its officers.” Hayward,
808 A.2d at 235.

Brief for Husband at 11.

       We conclude that Hayward is on-point and controls our disposition.

First, the Hayward Court did not set forth or apply the divorce decree-specific

provisions of section 3332; rather, it applied section 5505 to address a belated

attempt to modify a QDRO.             See Hayward, 808 A.2d at 235-36.          The

Hayward Court did not rule that it was necessary for the parties’ divorce

decree to be vacated.          Indeed, the panel held that the trial court was

authorized to modify the parties’ flawed QDRO language (which constituted a

fatal defect on the face of the record rising to the level of an extraordinary

circumstance) to comport with the parties’ earlier consent order, even where

the husband had filed his petition requesting this special relief after the

expiration of the five-year time limit set forth in section 3332. See id. at 235-

36, 237. Thus, in the instant case, Husband’s attempt to invoke section 3332

as a bar is misplaced.9 Additionally, Hayward made clear that a QDRO that

has the effect of granting one spouse non-marital pension monies of the other

spouse “contravenes Pennsylvania law.”             Id. at 237 (stating that “pension

____________________________________________


9 Nevertheless, it bears repeating that Wife filed Wife’s Petition well prior to
the expiration of section 3332’s five-year time limit.
                                          - 11 -
J-A13039-18


benefits accruing prior to date of marriage and after date of final separation

are not subject to equitable distribution.”).

       Here, like the circumstances in Hayward, we conclude that the 2015

QDRO’s use of an improper coverture fraction, which failed to comport with

the clear and unambiguous language of the Consent Order concerning the

division of marital retirement property,10 constituted a fatal defect on the face

of the record, which rose to the level of an extraordinary circumstance.11

Therefore, pursuant to Hayward, the trial court had the authority to correct

this defect and order the filing of an amended QDRO.12 See id. at 235-37;

cf. Stockton, 698 A.2d at 1338 (interpreting sections 3332 and 5505 as

____________________________________________


10We note that the record belies Husband’s representation that the parties
“defined th[e] term [‘marital portion’] for themselves in the Consent Order
and again in the [2015] QDRO.” Brief for Husband at 11. Neither of these
documents define this term.

11 Specifically, the division of Wife’s pension effectuated by the 2015 QDRO
did not correspond with the Consent Order that the parties were to equally
divide only the marital portions of their retirement assets. See Petition for
Relief Order, 10/6/17, at 5; see also 23 Pa.C.S.A. § 3102(a)(6) (identifying
the Commonwealth’s policy to “[e]ffectuate economic justice between parties
who are divorced or separated and … insure a fair and just determination and
settlement of their property rights.”). Essentially, the trial court erred in
accepting the 2015 QDRO.

12In so holding, we acknowledge that the trial court, in its Petition for Relief
Order, stated that the “language in the Consent Order and [2015] QDRO
pertaining to [Wife’s] coverture fraction … constitutes a fatal defect apparent
on the face of the record, permitting this [c]ourt to open the parties’ [D]ivorce
[D]ecree ….” Petition for Relief Order, 10/6/17, at 3-4 (emphasis added).
This determination is in error. Nevertheless, it is well established that this
Court may affirm a trial court’s ruling on any basis. See Blumenstock v.
Gibson, 811 A.2d 1029, 1033 (Pa. Super. 2002) (stating that an appellate
court is not limited by a trial court’s rationale and may affirm on any basis).
                                          - 12 -
J-A13039-18


applied to a husband’s attempt to modify a QDRO and holding that his

allegations of his    counsel’s failure    to   communicate    adequately, and

dissatisfaction with counsel, were insufficient to prove fraud or any other

“extraordinary cause” to allow the trial court to modify the QDRO).

Accordingly, none of Husband’s first four issues entitle him to relief.

      In Husband’s final two issues, which we will address together, he

contends that the trial court

      (1) violated his right to due process when it ordered the execution
      of an amended QDRO without first vacating the final Divorce
      Decree and giving Husband the opportunity to renegotiate
      equitable distribution; and

      (2) improperly relied on evidence elicited at the Hearing, which
      took place more than two years after the Consent Order and 2015
      QDRO became final, in determining that a fatal defect existed on
      the face of the record.

Brief for Husband at 11-13, 16-19.

      The trial court correctly found in its Rule 1925(a) Opinion that Husband

has waived these issues for failing to raise them before the trial court. See

Trial Court Opinion, 1/9/18, at 3-6 (citing, inter alia, Pa.R.A.P. 302(a) (stating

that an issue cannot be raised for the first time on appeal)). Furthermore, the

fact that Husband raised these claims in his Rule 1925(b) Concise Statement

does not preserve them on appeal.       See Beemac Trucking, LLC v. CNG

Concepts, LLC, 134 A.3d 1055, 1058 (Pa. Super. 2016) (stating that a party

cannot rectify the failure to preserve an issue by raising it, for the first time,

in a concise statement) (citation omitted)).



                                     - 13 -
J-A13039-18


      Nevertheless, even if these two issues were not waived, we would

determine that they do not entitle Husband to relief for the following reasons

set forth in the trial court’s Opinion:

      [(1) Husband’s claim that he was deprived of due process] is
      predicated on Husband’s contention that he would not have
      executed the Consent Order without the Defective Language
      contained therein. Said contention is not credible. The [trial
      c]ourt had the opportunity to observe and hear Husband’s
      testimony, [i.e., at the Hearing,] and it is clear to the [c]ourt that
      both Husband and Wife believed that they – in executing the
      Consent Order – would be equally dividing only that portion of
      Wife’s pension which was earned from the time of marriage to the
      parties’ separation. Husband’s testimony that he knew that he
      would be receiving more of Wife’s pension – and that he relied
      upon the same – at the time he executed the Consent Order[,]
      was not credible. Accordingly, the credible evidence does not
      establish that Husband would have sought to renegotiate (or
      further negotiate) the parties’ Consent Order if the Defective
      Language therein was actually absent. Husband’s claim to the
      contrary, therefore[,] lacks merit.

                                   ***

      [(2) Concerning Husband’s claim that the trial court improperly
      relied on evidence adduced at the Hearing,] other courts tasked
      with determining whether a fatal defect exists on the record have
      held hearings. See[,] e.g., Hayward [], 808 A.2d [at] 234 …
      ([stating that “t]he trial court held a hearing ….”). Moreover, [the
      trial c]ourt [in the instant case] concluded that the Consent Order
      itself revealed the fatal defect at issue[,] and that said conclusion
      found further support from, rather than being based on, the
      evidence elicited at the [H]earing. See [Petition for Relief] Order[,
      10/6/17,] at 3-5 (finding the existence of a fatal defect on the
      [face of the] record and then noting that such a conclusion was
      “further support[ed]” by evidence from the [H]earing)[, and] 5
      ([considering “t]he plain language of the Consent Order as well
      as the other evidence introduced at the [H]earing …. (emphasis
      added)). Husband’s final claim of error, therefore, lacks merit
      despite its waiver.

Trial Court Opinion, 1/9/18, at 4-6.


                                       - 14 -
J-A13039-18


      Therefore, we conclude that the trial court did not err or abuse its

discretion in granting Wife’s Petition, and directing the parties to execute an

amended QDRO that utilizes a correct coverture fraction consistent with 23

Pa.C.S.A. § 3501(c)(1). See Hayward, 808 A.2d at 237.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2018




                                    - 15 -